Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 22, 2018

                                     No. 04-17-00118-CR

                                    Roxanne Y. CHAVEZ,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR0769
                          Honorable Melisa Skinner, Judge Presiding


                                        ORDER
       The State filed its brief on December 29, 2017; Appellant’s reply brief is due on January
18, 2018. See TEX. R. APP. P. 38.6(c). Before the due date, Appellant filed a motion for
extension of time to file the reply brief until January 22, 2018.
       Appellant’s motion is GRANTED. See id. R. 38.6(d). Appellant’s reply brief is due on
January 22, 2018.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2018.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court